Order unanimously affirmed without costs. Memorandum: Supreme Court properly exercised its discretion in denying defendant’s motion to vacate the default judgment because defendant Karen E. Clarke failed to establish a reasonable excuse for her failure to appear at trial (see, CPLR 5015 [a] [1]; Passalacqua v Banat, 103 AD2d 769). Defendant’s failure to communicate or cooperate with her attorney does not excuse her default (see, Candeloro v Candeloro, 133 AD2d 731; Kirkman/3hree, Inc. v Priority AMC/Jeep, 94 AD2d 870), particularly when the lack of communication was largely due to defendant’s refusal to accept any mail concerning the litigation (see, Cherney v De Rosa, 61 AD2d 931, lv denied 45 NY2d 733; see also, Personnel Sys. Intl. v Clifford R. Gray, Inc., 146 AD2d 831). (Appeal from Order of Supreme Court, Oneida County, Shaheen, J. — Vacate Default Judgment.) Present — Boomer, J. P., Green, Balio, Boehm and Fallon, JJ.